Exceptions overruled. There was no error in directing a verdict for each defendant. The plaintiff’s injuries occurred on January 27,1959, about 8:20 p.m. as a result of his fall into the elevator shaft of the office building in which he had desk space with a tenant. The plaintiff testified that the corridor was dark and that he opened the unattended elevator shaft door by inserting a rod through a small hole and moving the handle of the lock bar. He had done this for years, on frequent visits “after hours,” having learned of the rod and its use from observing another person thus enter and use the elevator. He also testified that just as he opened the door his attention was caught by a siren in the street and that he then turned and fell. At best for the plaintiff, he assumed the elevator was there because of his observation of the light conditions in the shaft prior to his opening the door and his prior experience of always finding the elevator there upon opening the door. This assumption could not overcome the necessary conclusion that the plaintiff was not in the exercise of due care in failing to look before he stepped. Gambardello v. H. J. Seiler Co. 335 Mass. 49. Hultberg v. Truex, 344 Mass. 414, 418-419. The plaintiff’s case would have been no stronger with the excluded photograph or his excluded testimony that he believed the door would not open if the elevator was not in place. The basis for this belief had already been shown.